DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the device (claims 1-8), method (claims 9-15), and computer program product 
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claim 1, are: classify information relating to problems presenting to a first customer service team in a first temporal duty shift and store the classified information in a first data store associated with the first customer service team, wherein information relating to unsolved problems for handoff to a second customer service team for action in a second temporal duty shift subsequent to the first temporal duty shift is classified as having a first priority, and information relating to solved problems is classified as having a second priority; and send first priority information before second priority information to a second data store associated with the second customer service team designated to receive responsibility in the second temporal duty shift. Independent claims 9 and 16 recite the CRM and method for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to A network device for synchronizing data stores associated with customer service teams that share responsibilities and have different temporal duty shifts, comprising: at least one processor; a network interface; a storage device coupled to at least one processor; and software instructions stored in the storage device, wherein execution of the software instructions by the at least one processor configures the network device to…; One or more computer-readable storage media storing instructions that, when executed by one or more processors
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: A network device for synchronizing data stores associated with customer service teams that share responsibilities and have different temporal duty shifts, comprising: at least one processor; a network interface; a storage device coupled to at least one processor; and software instructions stored in the storage device, wherein execution of the software instructions by the at least one processor configures the network device to…; One or more computer-readable storage media storing instructions that, when executed by one or more processors (as recited in independent claims 1, 9, and 16) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0012]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to Alice, which in turn cites Mayo.  See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs
 The dependent claims (2-8, 10-15, and 17-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-8 “wherein the first and second data stores are geographically dispersed across different world time zones; wherein execution of the software instructions by the at least one processor further configures the network device to commence sending first priority information after a remaining amount of time in the first temporal duty shift crosses a first predetermined threshold; determine that a first unsolved problem is unlikely to be solved during the first temporal duty shift and in response to the determination, commence sending the first priority information relating to the first unsolved problem to the second data store associated with the second customer service team; rank the unsolved problems and send the first priority information in an order reflecting the ranking; wherein the first priority information is sent via a first communication channel and the second priority information is Attorney Docket No. TM.P0549US 25sent via a second communication channel, the first communication channel having higher transmission rates than the second communication channel; wherein the first communication channel has stronger security than the second communication channel; wherein execution of the software instructions by the at least one processor further configures the network device to determine that a first solved problem is likely to recur during the second temporal duty shift and in response to the determination, classify information relating to the first solved problem as having the first priority”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

 
 Claims 1, 3-5, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10438212 (hereinafter “Jilani”) et al., in view of U.S. PGPub 20030165223 to (hereinafter “Timmins”) et al. 
 As per claim 1, Jilani teaches A network device for synchronizing data stores associated with customer service teams that share responsibilities and have different temporal duty shifts, comprising: 
at least one processor; a network interface; a storage device coupled to at least one processor; and software instructions stored in the storage device, wherein execution of the software instructions by the at least one processor configures the network device to: Jilani 051:
classify information relating to problems presenting to a first customer service team in …and store the classified information in a first data store associated with the first customer service team, wherein information relating to unsolved problems for handoff to a second customer service team for action …is classified as having a first priority, and information relating to solved problems is classified as having a second priority; and send first priority information before second priority information to a second data store associated with the second customer service team designated to receive responsibility…; 
Jilani 021-035:” For example, FIG. 1 illustrates that an assignee (that is, an agent assigned to handle a customer ticket) can respond to a requestor (customer) at 110. The customer then responds to the agent at 111, and the agent responds to the customer twice at 112 and 113. The customer responds to the agent again at 114, and the agent responds to the customer once again at 115. These multiple communications between an agent of the business organization and the customer can indicate the lack of a resolution to the ticket, and the possibility of an escalation of the ticket…If the customer ticket changes categories one or more times during the life of the ticket, that could indicate that there is a problem in resolving the ticket, and could further indicate that there is a possibility that the ticket will be escalated…FIG. 1 further illustrates how a ticket was initially assigned to Team 1 at 140, but thereafter got reassigned to Team 2 at 141, then to Team 3 at 142, and then back to Team 1 at 143. These multiple hops in the handling of a ticket indicate the possibility that the ticket could be escalated. The aforementioned tell tale signs are just an example listing, and those of skill in the art will know of other tell tale signs, and in particular, tell tale signs that are unique to a particular business or industry…A group of multivariate machine learning algorithms for metric based forecasters that work with ticket based metrics like hops between teams, ticket re-open identifiers, severity, severity changes, priority, priority changes, idle time from last communication, gaps in response, category changes, number of assignees etc., is used to predict the odds of escalation.” 
 Jilani may not explicitly teach the following. However, Timmins teaches: 
a first temporal duty shift… in a second temporal duty shift subsequent to the first temporal duty shift… in the second temporal duty shift; Timmins 0090: “It is understood that a fulfillment agent will usually attempt to fill more than one ticket at a time. Thus, a fulfillment agent will necessarily have the capability to step through the various tickets currently at the fulfillment call center that require fulfillment. This advantageously allows the fulfillment agent to prioritize which of the then-pending tickets he/she will attempt to fulfill…0254: For example, because agents work different shifts, subscribers may want to identify preferred agents on a per shift basis, and the call distribution history and apportionment algorithms can be implemented to accommodate for the different agent shifts. In addition, in the example of FIG. 16, it is not necessary for the apportionment algorithm to assure that all agents have a third call from the subscriber distributed to them before any agent gets a fourth call.”
Jilani and Timmins are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, [Timmins 0090].
  As per claim 3, Jilani and Timmins teach all the limitations of claim 1. 
 In addition Jilani teaches:
wherein execution of the software instructions by the at least one processor further configures the network device to commence sending first priority information after a remaining amount of time in the first temporal duty shift crosses a first predetermined threshold; Jilani 021-022: “A group of multivariate machine learning algorithms for metric based forecasters that work with ticket based metrics like hops between teams, ticket re-open identifiers, severity, severity changes, priority, priority changes, idle time from last communication, gaps in response, category changes, number of assignees etc., is used to predict the odds of escalation… idle time in communications between a customer and a person working on the ticket, and category changes to the ticket…036, 044: The feedback control mechanism illustrated in FIG. 9 provides the function of monitoring the performance of the AI model over time. The feedback control mechanism keeps monitoring the accuracy, precision, and recall metrics periodically. The service desk thresholds for these metrics in the configuration screen provided with a widget.”
  As per claim 4, Jilani and Timmins teach all the limitations of claim 1. 
 In addition Jilani teaches:
wherein execution of the software instructions by the at least one processor further configures the network device to determine that a first unsolved problem is unlikely to be solved during the first temporal duty shift and in response to the determination, commence sending the first priority information relating to the first unsolved problem to the second data store associated with the second customer service team; Jilani, Abstract: “The meta-learner processor is operable to generate a likelihood percentage of an escalation of the ticket based on prior escalation predictions of the natural language text processor and prior predictions of the multivariate machine learning processors. The system displays the likelihood percentage of an escalation of the ticket on a computer display device…021-022: “The customer early escalation meter is a combination of a visualization widget (FIGS. 2 and 10) and an artificial intelligence based backend system (FIG. 8). The customer early escalation meter leverages an artificial intelligence system built up on a model of machine learning algorithms that can estimate in its backend the odds of a ticket being escalated. The backend system includes two parts. A first part based on structured data like the past history of similar tickets, severity of the ticket, priority of the ticket, criticality of the issue in the ticket, category of the ticket, customer's past history, agent's past history, and the agent's knowledge in the ticket category. A group of multivariate machine learning algorithms for metric based forecasters that work with ticket based metrics like hops between teams, ticket re-open identifiers, severity, severity changes, priority, priority changes, idle time from last communication, gaps in response, category changes, number of assignees etc., is used to predict the odds of escalation… The ticket escalation meter includes a dashboard/report that shows the status of each ticket on the escalation meter. A customer may escalate a ticket due to the poor quality of support like improper response, delays in correspondence and resolution, etc.” {Art teaches likelihood of escalation (unlikely solved) based on a plurality of variables (time).}
   As per claim 5, Jilani and Timmins teach all the limitations of claim 1. 
 In addition Timmins teaches:
wherein execution of the software instructions by the at least one processor further configures the network device to rank the unsolved problems and send the first priority information in an order reflecting the ranking; Timmins 0090-0095: “It is understood that a fulfillment agent will usually attempt to fill more than one ticket at a time. Thus, a fulfillment agent will necessarily have the capability to step through the various tickets currently at the fulfillment call center that require fulfillment. This advantageously allows the fulfillment agent to prioritize which of the then-pending tickets he/she will attempt to fulfill. Server software may also automatically prioritize tickets, allowing the fulfillment agent to override such prioritization if necessary… In terms of prioritization, the system employs one or more queues which allow the system to process tickets based on next action time. Depending upon the availability of system resources, the system may assign a plurality of fulfillment agents to each of the queues to maximize the probability of request fulfillment. Each ticket's next action time is preferably based on when an action last took place… New tickets are prioritized so as to be dealt with in a timely manner on a first-in-first-out basis.”
Jilani and Timmins are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jilani with the aforementioned teachings from Timmins with a reasonable expectation of success, by adding steps that allow the software to utilize prioritizing/ranking data with the motivation to more efficiently and accurately organize and analyze data [Timmins 0092].
 Claims 9 and 11-13 are directed to the method for performing the system/device of claims 1 and 3-5 above.  Since Jilani and Timmins teach the system/device, the same art and rationale apply. 
 Claims 2, 10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10438212 (hereinafter “Jilani”) et al., in view of U.S. PGPub 20030165223 to (hereinafter “Timmins”) et al., in further view of U.S. PGPub 20170249610 (hereinafter “Ferrer”) et al. 
As per claim 2, Jilani and Timmins teach all the limitations of claim 1. 
 Jilani and Timmins may not explicitly teach the following. However, Ferrer Timmins teaches:
wherein the first and second data stores are geographically dispersed across different world time zones; 
Ferrer 0062: “The server-side data storage 165 comprises one or more of a single database, a multiple database, a cloud application platform, a relational database, a no-sequel database, flash memory, solid state memory, and another server-side data storage device. The server-side data storage 165 may be located in a single installation that may be local to the client device 120. Alternatively, the server-side data storage 165 may be located in a single installation that may be local to the server-side computing device 170. Alternatively, the server-side data storage 165 may be distributed in a plurality of locations. The server-side data storage 165 may be distributed in a plurality of geographical locations. The server-side data storage 165 may be distributed in a plurality of geographical locations located in the same time zone. The server-side data storage 165 may be distributed in a plurality of geographical locations, wherein not all the geographical locations are located in the same time zone.”
Jilani, Timmins, and Ferrer are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jilani and Timmins with the aforementioned teachings [Ferrer 0062].
 Claim 10 is directed to the method for performing the system/device of claims 2 above.  Since Jilani, Timmins, and Ferrer teach the system/device, the same art and rationale apply.
 As per claim 16, Jilani teaches one or more computer-readable storage media storing instructions that, when executed by one or more processors, cause the processors to perform acts comprising: Jilani 051: “FIG. 12 is an overview diagram of hardware and an operating environment in conjunction with which embodiments may be practiced. The description of FIG. 12 is intended to provide a brief, general description of suitable computer hardware and a suitable computing environment in conjunction with which the embodiments may be implemented. Some embodiments are described in the general context of computer-executable instructions, such as program modules, being executed by a computer, such as a personal computer. Generally, program modules include routines, programs, objects, components, data structures, etc., that perform particular tasks or implement particular abstract data types.” 
classifying information relating to problems presenting to a first customer service team in …and storing the classified information in a first data store associated with the first customer service team, wherein information relating to unsolved problems for handoff to a second customer service team for action …is classified as having a first priority, and  Attorney Docket No. TM.P0549US 28information relating to solved problems is classified as having a second priority; and sending first priority information before second priority information to a second data store associated with the second customer service team designated to receive responsibility …; 
Jilani 021-035:” For example, FIG. 1 illustrates that an assignee (that is, an agent assigned to handle a customer ticket) can respond to a requestor (customer) at 110. The customer then responds to the agent at 111, and the agent responds to the customer twice at 112 and 113. The customer responds to the agent again at 114, and the agent responds to the customer once again at 115. These multiple communications between an agent of the business organization and the customer can indicate the lack of a resolution to the ticket, and the possibility of an escalation of the ticket…If the customer ticket changes categories one or more times during the life of the ticket, that could indicate that there is a problem in resolving the ticket, and could further indicate that there is a possibility that the ticket will be escalated…FIG. 1 further illustrates how a ticket was initially assigned to Team 1 at 140, but thereafter got reassigned to Team 2 at 141, then to Team 3 at 142, and then back to Team 1 at 143. These multiple hops in the handling of a ticket indicate the possibility that the ticket could be escalated. The aforementioned tell tale signs are just an example listing, and those of skill in the art will know of other tell tale signs, and in particular, tell tale signs that are unique to a particular business or industry…A group of multivariate machine learning algorithms for metric based forecasters that work with ticket based metrics like hops between teams, ticket re-open identifiers, severity, severity changes, priority, priority changes, idle time from last communication, 
 Jilani may not explicitly teach the following. However, Timmins teaches: 
a first temporal duty shift… in a second temporal duty shift subsequent to the first temporal duty shift… in the second temporal duty shift;Timmins 0090: “It is understood that a fulfillment agent will usually attempt to fill more than one ticket at a time. Thus, a fulfillment agent will necessarily have the capability to step through the various tickets currently at the fulfillment call center that require fulfillment. This advantageously allows the fulfillment agent to prioritize which of the then-pending tickets he/she will attempt to fulfill…0254: For example, because agents work different shifts, subscribers may want to identify preferred agents on a per shift basis, and the call distribution history and apportionment algorithms can be implemented to accommodate for the different agent shifts. In addition, in the example of FIG. 16, it is not necessary for the apportionment algorithm to assure that all agents have a third call from the subscriber distributed to them before any agent gets a fourth call.”
Jilani and Timmins are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jilani with the aforementioned teachings from Timmins with a reasonable expectation of success, by adding steps that allow the [Timmins 0090].
 Jilani and Timmins may not explicitly teach the following. However, Ferrer Timmins teaches:
wherein the first and second data stores are geographically dispersed across different world time zones; Ferrer 0062: “The server-side data storage 165 comprises one or more of a single database, a multiple database, a cloud application platform, a relational database, a no-sequel database, flash memory, solid state memory, and another server-side data storage device. The server-side data storage 165 may be located in a single installation that may be local to the client device 120. Alternatively, the server-side data storage 165 may be located in a single installation that may be local to the server-side computing device 170. Alternatively, the server-side data storage 165 may be distributed in a plurality of locations. The server-side data storage 165 may be distributed in a plurality of geographical locations. The server-side data storage 165 may be distributed in a plurality of geographical locations located in the same time zone. The server-side data storage 165 may be distributed in a plurality of geographical locations, wherein not all the geographical locations are located in the same time zone.”
Jilani, Timmins, and Ferrer are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the [Ferrer 0062].
   As per claim 17, Jilani, Timmins, and Ferrer teach all the limitations of claim 16. 
 In addition Timmins teaches:
ranking the unsolved problems; and commencing to send first priority information in an order reflecting the ranking, after a remaining amount of time in the first temporal duty shift crosses a first predetermined threshold;  Timmins 0090-0095: “It is understood that a fulfillment agent will usually attempt to fill more than one ticket at a time. Thus, a fulfillment agent will necessarily have the capability to step through the various tickets currently at the fulfillment call center that require fulfillment. This advantageously allows the fulfillment agent to prioritize which of the then-pending tickets he/she will attempt to fulfill. Server software may also automatically prioritize tickets, allowing the fulfillment agent to override such prioritization if necessary… In terms of prioritization, the system employs one or more queues which allow the system to process tickets based on next action time. Depending upon the availability of system resources, the system may assign a plurality of fulfillment agents to each of the queues to maximize the probability of request fulfillment. Each ticket's next action time is preferably based on when an action last took place… New tickets are prioritized so as to be dealt with in a timely manner on a first-in-first-out basis.”
Jilani and Timmins are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jilani with the aforementioned teachings from Timmins with a reasonable expectation of success, by adding steps that allow the software to utilize prioritizing/ranking data with the motivation to more efficiently and accurately organize and analyze data [Timmins 0092].
 As per claim 18, Jilani, Timmins, and Ferrer teach all the limitations of claim 16. 
 In addition Jilani teaches:
determining that a first unsolved problem is unlikely to be solved during the first temporal duty shift; and in response to the determination, commencing to send first priority information relating to the first unsolved problem to the second data store associated with the second customer service team; Jilani, Abstract: “The meta-learner processor is operable to generate a likelihood percentage of an escalation of the ticket based on prior escalation predictions of the natural language text processor and prior predictions of the multivariate machine learning processors. The system displays the likelihood percentage of an escalation of the ticket on a computer display device…021-022: The customer early escalation meter is a combination of a visualization widget (FIGS. 2 and 10) and an artificial intelligence based backend system (FIG. 8). The customer early escalation meter leverages an artificial intelligence system built up on a model of machine learning algorithms that can estimate in its backend the odds of a ticket being escalated. The backend system includes two parts. A first part based on structured data like the past history of similar tickets, severity of the ticket, priority of the ticket, criticality of the issue in the ticket, category of the ticket, customer's past history, agent's past history, and the agent's knowledge in the ticket category. A group of multivariate machine learning algorithms for metric based forecasters that work with ticket based metrics like hops between teams, ticket re-open identifiers, severity, severity changes, priority, priority changes, idle time from last communication, gaps in response, category changes, number of assignees etc., is used to predict the odds of escalation… The ticket escalation meter includes a dashboard/report that shows the status of each ticket on the escalation meter. A customer may escalate a ticket due to the poor quality of support like improper response, delays in correspondence and resolution, etc.” {Art teaches likelihood of escalation (unlikely solved) based on a plurality of variables (time).}
 Claims 6-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10438212 (hereinafter “Jilani”) et al., in view of U.S. PGPub 20030165223 to (hereinafter “Timmins”) et al., in further view of Official Notice 
    As per claim 6, Jilani and Timmins teach all the limitations of claim 1. 
 Jilani and Timmins may not explicitly teach the following:
wherein the first priority information is sent via a first communication channel and the second priority information is Attorney Docket No. TM.P0549US 25sent via a second communication channel, the first communication channel having higher transmission rates than the second communication channel;  
However, Official Notice is taken that transmission rates was old and well known type of communication in the art at the time of Applicant's invention, which would have been obvious to include in a communication channel because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
    As per claim 7, Jilani, Timmins, and Official Notice teach all the limitations of claim 6. 
 Jilani and Timmins may not explicitly teach the following:
wherein the first communication channel has stronger security than the second communication channel; ON (encrypted) 
However, Official Notice is taken that security strength of communication channels (encryption) was old and well known type of communication in the art at the time of Applicant's invention, which would have been obvious to include in a communication channel because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed 
 Claim 14 is directed to the method for performing the system/device of claim 6 above.  Since Jilani, Timmins, and Official Notice teach the system/device, the same art and rationale apply.
 Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10438212 (hereinafter “Jilani”) et al., in view of U.S. PGPub 20030165223 to (hereinafter “Timmins”) et al., in further view of U.S. PGPub 20080172574 (hereinafter “Fisher”) et al.
   As per claim 8, Jilani and Timmins teach all the limitations of claim 1. 
 Jilani and Timmins may not explicitly teach the following. However, Fisher Timmins teaches:
wherein execution of the software instructions by the at least one processor further configures the network device to determine that a first solved problem is likely to recur during the second temporal duty shift and in response to the determination, classify information relating to the first solved problem as having the first priority;  Fisher 0011: “A method of providing technical support to an end user of an end user system includes inferring skill level of said end user based on usage patterns of said end user; and selecting a problem resolution to resolve an identified technical problem exhibited by said end user system, wherein selecting a problem resolution is based at least in part on said skill level of said send user. The method may further include prioritizing resolutions based on relationships 0090: When a recurring technical problem is identified, a problem identifier can be stored (e.g., in a data store 214) along with one or more criteria that defines the problem and one or more possible causes to the problem. Problem scenarios may also be recorded in relation to identified problems. In addition, the technical support service architecture 206 can identify commonly implemented and successful solutions, and store the solutions in association with identified technical problems and/or system configurations. In this manner, recurring and common problems and fixes can be learned and provisioned on a broader scale to many or all subscribing technical support centers and utilized by the general population of technical support agents and the general population of end users.”
Jilani, Timmins, and Fisher are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jilani and Timmins with the aforementioned teachings from Fisher with a reasonable expectation of success, by adding steps that allow the software to utilize recurring data with the motivation to more efficiently and accurately organize and analyze data [Fisher 0090].
 Claim 15 is directed to the method for performing the system/device of claims 8 above. Since Jilani, Timmins, and Fisher teach the system/device, the same art and rationale apply.
 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10438212 (hereinafter “Jilani”) et al., in view of U.S. PGPub 20030165223 to (hereinafter “Timmins”) et al., in further view of U.S. PGPub 20170249610 (hereinafter “Ferrer”) et al., and in further view of Official Notice. 
    As per claim 19, Jilani, Timmins, and Ferrer teach all the limitations of claim 16. 
 Jilani, Timmins, and Ferrer may not explicitly teach the following:
sending the first priority information via a first communication channel; and sending the second priority information via a second communication channel; wherein the first communication channel has higher transmission rates than the second communication channel;  
However, Official Notice is taken that transmission rates was old and well known type of communication in the art at the time of Applicant's invention, which would have been obvious to include in a communication channel because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
  Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10438212 (hereinafter “Jilani”) et al., in view of U.S. PGPub 20030165223 to (hereinafter “Timmins”) et al., in further view of U.S. PGPub 20170249610 (hereinafter “Ferrer”) et al., and in further view of U.S. PGPub 20080172574 (hereinafter “Fisher”) et al. 
 As per claim 20, Jilani, Timmins, and Ferrer teach all the limitations of claim 16. 
 Jilani, Timmins, and Ferrer may not explicitly teach the following. However, Fisher Timmins teaches:
determining that a first solved problem is likely to recur during the second temporal duty shift; and in response to the determination, classifying information relating to the first solved problem as having the first priority;   Fisher 0011: “A method of providing technical support to an end user of an end user system includes inferring skill level of said end user based on usage patterns of said end user; and selecting a problem resolution to resolve an identified technical problem exhibited by said end user system, wherein selecting a problem resolution is based at least in part on said skill level of said send user. The method may further include prioritizing resolutions based on relationships between agent skill level, end user skill level and applicably weighted resolutions…0090: When a recurring technical problem is identified, a problem identifier can be stored (e.g., in a data store 214) along with one or more criteria that defines the problem and one or more possible causes to the problem. Problem scenarios may also be recorded in relation to identified problems. In addition, the technical support service architecture 206 can identify commonly implemented and successful solutions, and store the solutions in association with identified technical problems and/or system configurations. In this manner, recurring and common problems and fixes can be learned and provisioned on a broader scale to many or all subscribing technical support centers and utilized by the general population of technical support agents and the general population of end users.”
Jilani, Timmins, Ferrer, and Fisher are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Jilani, Timmins, and Ferrer with the aforementioned teachings from Fisher with a reasonable expectation of success, by adding steps that allow the software to utilize recurring data with the motivation to more efficiently and accurately organize and analyze data [Fisher 0090].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone 
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Patent Examiner, Art Unit 3683